Exhibit 12.1 PLY GEM HOLDINGS, INC. AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES Fiscal Year Ended December 31, For the three For the three months ended months ended 2009 2008 2007 2006 2005 April 3, 2010 April 4, 2009 (unaudited) (unaudited) Earnings: Earnings (loss) from continuing operations $ (76,752 ) $ (498,475 ) $ 4,982 $ 7,062 $ 21,217 $ 54,102 $ (55,538 ) Provision (benefit) for income taxes (17,966 ) (69,951 ) 3,634 4,147 12,651 6,532 (11,049 ) Earnings (loss) (94,718 ) (568,426 ) 8,616 11,209 33,868 60,634 (66,587 ) Fixed charges: Interest expense including amortization of debt expense and discount (premium) 135,514 138,015 99,698 76,680 57,657 34,007 33,756 Interest portion of rental expense 7,830 9,090 7,119 5,190 4,110 2,251 1,958 Fixed Charges 143,344 147,105 106,817 81,870 61,767 36,258 35,714 Earnings (loss) available for fixed charges $ 48,626 $ (421,321 ) $ 115,433 $ 93,079 $ 95,635 $ 96,892 $ (30,874 ) Ratio of earnings to fixed charges (1) - - 1.1 x 1.1 x 1.5 x 2.7 x - (1) For the years ended December 31, 2009 and 2008, the deficiency in the ratio of earnings to fixed charges to achieve a one to one ratio was $568.4 million and $94.7 million, respectively, which resulted from the depressed residential U.S. housing market. For the three months ended April 4, 2009, the deficiency in the ratio of earnings to fixed charges to achieve a one to one ratio was $66.6 million.
